COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  MARTHA BAÑUELOS CANALES,                        §               No. 08-22-00098-CV

                   Appellant,                     §                  Appeal from the

  v.                                              §              County Court at Law #4

  BENITO MARTINEZ,                                §             of El Paso County, Texas

                    Appellee.                     §              (TC# 2022-CCV00232)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no other

order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2022.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.